           Case 5:18-cr-00353-FJS Document 16 Filed 10/30/18 Page 1 of 1


                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF NEW YORK

      In Rc:United Statcs of Ame五     ca      )
                     V。                    ) CaSe No.5:18-CR-353
            ASON
            」        LEBRON                 )

                          APPLICATION FOR WRIT OF HABEAS CORPUS
 Thc undcrsigncd Attomey hcrcby applics to thc Court forthc issuance of a w五               t ofhabcas corpus
 図    Ad Prosequendum,             □ Ad Testincandum:

 1.Name of detainee:                       JASON LEBRON
 2.   A/K/A(s)(if applicable):
 3.   Prisoner ID# (if applicable):
 4.   Detained by:                      Onondaga County Justice Center
      Address:                          Syracuse,   NY
 5.   Detainee is:
                 A: X        charged in this district by:
                                     N Indictment tr Information tr                                  Complaint
                 B: tr       a witness not otherwise available   by the ordinary process of the Court.
 6.    Appearance is necessary     on   Tuesday, October    30,2018               at       I 1:00   am         for:
tr     proceedings to be held at
X      proceedings to be held   at    Syracuse,   NY         before         Hon. Andrew T. Baxter
                                                                        Judicial Officer (if court proceeding)




                                                                  Assistant U.S. Attomey
                                     WRIT OF HABEAS CORPUS
 X     Ad Prosequendum, tr Ad Testificandum:
        The above application is granted and the above-named custodian, FBVGVTF as well as
the United States Marshal for this district, is hereby ORDERED to produce the named detainee,
on the date, at the time recited above, and any further proceedings to be had in this cause, and at
the conclusion of said proceedings to retum said detainee to the above-named custodian.
 Date Signed:        October 30, 2018
                                                                 United States Magistrate Judge

                                        RETURN OF SERVICE
 Executed on                                           by
                                                                             (Signature)




                                                                                                    Rcviscd 7/18/13
